[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 380 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 381 
The conveyance by Scott to Payne and Dewey was within the terms of the authority conferred upon Scott by Price by the power of attorney of December 3, 1852. By that instrument he was authorized to sell any real estate belonging to Price in California, without limitation as to the manner of sale; and a sale in gross or in parcels was equally authorized by the power. The private instructions which it is alleged were given by Price, to sell in parcels only, would not affect the title of purchasers who in good faith purchased from the agent and took a conveyance of the whole estate upon the faith of the written authority and without knowledge of the secret restrictions imposed upon the agent by the principal. The theory upon which Payne and Dewey were made defendants in the action, viz., that they conspired with Keyes and Scott to obtain a conveyance of the property at a price below its value, knowing that the sale was a violation of the instructions of Price, was not supported by evidence, and was conclusively negatived by the verdict of the jury. *Page 382 
The case was submitted to the jury as to all of the defendants; but the circumstances relied upon to establish the charge of fraud or collusion on the part of Payne and Dewey were so trivial that a verdict against them would not, we think, have been justified.
The court, on the trial, in view of the fact that the charge of conspiracy against the purchasers might not be found by the jury to be true, correctly held that the failure to establish fraud on their part would not prevent a recovery against Keyes and Scott if the jury should find that they confederated to deprive the plaintiff of his title to the property and to sacrifice it by means of a sale under the power, in disregard of his interests, and with a view to their personal profit and advantage. The verdict of the jury against Keyes and Scott must have proceeded upon the ground that they were guilty of fraud in making the sale. The complaint was in fraud, charging a fraudulent combination and conspiracy to injure the plaintiff. The case throughout the trial was treated as one based on fraud; and in the elaborate charge of the learned judge to the jury no other basis for a recovery is suggested; and, indeed, any other ground of recovery was distinctly excluded from their consideration.
There was evidence tending to show that a sale of the property in gross was in violation of oral instructions given by the plaintiff to Keyes, who negotiated the sale and acted in the matter, together with Scott, as agents for the plaintiff, although Scott was the nominal agent, holding the power under which the conveyance was made. If the agents sold the property in violation of instructions they committed a breach of duty and subjected themselves to liability to their principal. But a departure by an agent from his instructions does not ipso facto
constitute fraud. It is competent evidence on the issue of fraud in an action by the principal against him, and, with other circumstances, may satisfactorily establish it. Agents frequently overstep the limits of their authority, and it is quite conceivable that it is often done in the supposed interest of their principal. In such cases they *Page 383 
take the risk. If the principal ratifies the act, they stand justified. If he disaffirms it and suffers loss from it, the agent is responsible. But proof that an agent had transcended the limits of his authority, would not alone support an action by the principal for a fraudulent misuse of his power.
In this case, although the jury may have believed that Keyes and Scott had been instructed by Price not to sell the land in gross, they might also have believed, if they credited their testimony, that they were induced to depart from the instruction by reason of exigent circumstances not known to them or to Price when the instruction was given, and with the view of thereby benefiting their principal and avoiding a compulsory and less advantageous sale of the property. If they were actuated by such motives they could not be charged in fraud, but they would be liable to Price for any injury he had suffered from their unauthorized act. This distinction the judge had in view when he told the jury in substance that the violation of instructions by Keyes and Scott, in making the sale, would not alone support the action.
The learned judge at the conclusion of the evidence was asked to charge the jury: "that if the defendants Keyes and Scott, believed at the time of making the sale in question that such sale was best for the interest of the plaintiff, he could not recover in the action." To this request the judge responded as follows: "That proposition in the main is true, and yet if the motive which operated upon these men was not an honest discharge of their duty towards the plaintiff, if they were moved upon by the consideration of obtaining the $13,500, or $18,500, to themselves, or a smaller portion to one of them, and a large portion to the other, and that was their object in selling, then the action can be maintained against them."
The judge engrafted upon the proposition which he was requested to charge, a qualification, and as thus qualified, charged it. That the judge did not intend to charge the proposition presented is manifest. That proposition, he said, was *Page 384 
in the main true, and followed this statement by limiting and qualifying words which can only be construed as denying the proposition presented as applied to the case, except as thus qualified. In substance the judge refused the instruction asked, and then proceeded affirmatively to instruct the jury as to the effect upon the cause of action, of a belief in the minds of Keyes and Scott that the sale was best for the plaintiff in case they did not act upon it in making the sale, but from selfish and interested motives. The scope and effect of the instruction was that the existence of such a belief in their minds, did not repel the charge of fraud, if they acted in making the sale solely from the selfish motive of obtaining their commissions. The instruction given and to which exception was taken, assumed that the sale was authorized by the power conferred upon the agents, and in considering its correctness, the controverted question whether they were limited by private instructions from Price, not to sell the land in bulk, may be laid out of view.
It is the unquestionable duty of an agent to act in matters touching the agency with a sole regard to the interests of his principal. The agent in accepting the employment undertakes to manage the interests confided to him and discharge the trust reposed in him to the best of his ability, for the benefit of his principal. The compensation to which he is entitled is the consideration for the engagement into which he enters. The reward is the inducement to the service, and faithful service is generally the condition upon which the reward becomes due. An agent for sale cannot sacrifice the property of the principal for the sake of his commissions, but the desire of earning them is generally a motive to diligence, and an incentive to exertion. When the duty and interest of the agent coincide, and he does the act which his duty prompts, but the impelling motive is the interest which he is to derive from it, and not the duty, the act must stand justified although the motive may be criticised. There is in the case supposed, no conflict between his duty and his interest. The act corresponds with the duty but the motive which prompted it is a low and inferior one. *Page 385 
This cannot however affect the validity of the act as between the principal and agent.
In this case it was the duty of Keyes and Scott to sell the property, if upon reasonable grounds they believed the sale was for the best interest of Price, and an omission to do so would have been a breach of duty, subjecting them to liability to Price, in case he sustained loss by the omission. They were bound, under the circumstances supposed, to make the sale, and because they did not act upon the higher motive of duty, but upon the lower one of self-interest, the principal has no legal ground for complaint. It is immaterial that it has turned out that it would have been better for him to have retained the property. The agents did what their duty required them to do, and the act must be held to relate to the duty, when they are called upon to justify themselves to their principal. A mere belief by agents employed to sell that a sale was for the principal's interest would not, in all cases, protect them in making a sale, although it was within the terms of the power. They contract to exercise reasonable diligence, care, and judgment in the management of the business intrusted to them. If they omit to exercise them, and in consequence made an unwise sale for an inadequate consideration, they could not escape responsibility for the loss sustained by the principal, because they believed at the time that the sale was wise and for the full value of the property. But the recovery in such case would be founded upon the contract between the parties, whatever the form of the action might be. Fraud could not be predicated of the transaction. And whenever an agent, invested with a power to sell the property of his principal, makes a sale within his authority which he believes to be for the best interest of the principal, the fact that in making it the impelling motive which actuates him was self-interest, and not his duty to his principal, does not, as I conceive, give the principal a right of action against him for fraud in case the sale proved disadvantageous. The intention of the agent to defraud the principal does not exist in fact, and cannot be imputed to him. The opposite view was *Page 386 
taken by the learned judge at the trial, if I correctly understand the charge. He did undoubtedly charge the jury, in general terms, that to sustain the action they must be satisfied that the defendants willfully and deliberately perpetrated a fraud upon the plaintiff. But the import of the portion of the charge which has been considered was that a sale under the circumstances, and with the motive therein stated, was such fraud as would support the action. In this we are of opinion the learned judge erred. The question was a most material one, and for this error, and without considering the other questions in the case, the judgment should be reversed and a new trial ordered.
All concur; except ALLEN, J., not voting. RAPALLO, J., not sitting.
Jugment reversed.